Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 17, 2017

                                       No. 04-16-00808-CV

PERIDOT JOINT VENTURE, Millennium Exploration Company, LLC and Richard Monroy,
                               Appellants

                                                 v.

                               RPH CAPITAL PARTNERS, L.P.,
                                        Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-17142
                          Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
        The reporter’s record was originally due January 13, 2017. On January 17, 2017,
appellants filed a “Motion to Transfer Record on Appeal.” In that motion, appellants advise that
they are appealing a default judgment signed on December 14, 2015 – a judgment that is also
connected with a mandamus proceeding in this court under cause number 04-16-00424-CV,
styled In re RPH Capital Partners, LP. Appellants explain that a certified copy of the reporter’s
record for the December 14, 2015 default judgment hearing was attached as “Exhibit L” of
relators’ appendix to the petition for writ of mandamus. Appellants ask that we transfer that
attachment from the previous mandamus proceeding into the record in the current appeal, which
would complete the reporter’s record in the current appeal. As of this date, the motion is
unopposed.

        Based on the foregoing, we GRANT the motion to transfer and ORDER the clerk of this
court to transfer the certified copy of the reporter’s record – specifically labeled as “Exhibit L” of
the appendix to the petition for writ of mandamus – in cause number 04-16-00424-CV into the
current appeal, appeal number 04-16-00808-CV. The transferred portion of the record is
ORDERED included in the record in appeal number 04–16–00808–CV as though the original
had been filed therein.

       We ORDER the clerk’s record deemed filed in full in this court as of the date of this
order. Accordingly, appellants’ brief is due MARCH 20, 2017.
        We further ORDER the clerk of this court to serve a copy of this order on all counsel and
the district clerk.




                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court